DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-17 and 21-25 have been cancelled.  Claims 1-12, 18-20 and 26-44 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 is indefinite since it is dependent upon cancelled Claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12, 18-20, 26-29, 31-37 and 39-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (WO 2013/110673 – see the IDS filed 27 January 2021).
Lehmann et al. describe recombinant microorganisms for producing steviol glycosides (abstract).  The recombinant microorganisms may comprise nucleic acids encoding a polypeptide having ent-copalyl pyrophosphate synthase activity; a polypeptide having ent-Kaurene synthase activity; a polypeptide having ent-Kaurene oxidase activity; and a polypeptide having kaurenoic acid 13-hydroxylase activity (page 6, lines 3-10), as well as nucleic acids encoding a polypeptide having UGT2 activity (page 9, line 21 to page 10, line 13).  The recombinant microorganism may further include nucleic acids encoding polypeptides having UGT74G1 (UGT3), UGT85C2 (UGT1) and UGT76G1 (UGT4) activities and can convert stevioside or rebaudioside A to rebaudioside D (page 8, line 14-25 to page 9, line 20; page 11, line 30 to page 12, line 6).  See also Examples 4, 6, 8, 10, 11 and 14 which describe microorganisms transformed with nucleic acids encoding UGT2, UGT3, UGT1 and UGT4 polypeptides.  The recombinant microorganisms may also express nucleic acids encoding NADPH-cytochrome P450 reductase (page 12, lines 23-34), hydroxymethylglutaryl-CoA reductase, farnesyl-pyrophosphate synthetase and geranylgeranyl diphosphate synthase (page 19, lines 14-18), and the ability of the host cell to produce geranylgeranyl diphosphate may be upregulated (page 19, lines 10-13).  Preferred host cells are Saccharomyces cerevisiae and Yarrowia lipolytica (page 25, lines 18-34).  The host cell can be fermented in a fermentation medium (page 30, lines 26-29).  The UGT2 polypeptide in the recombinant microorganisms of Examples 4, 6, 8, 10, 11 and 

SEQ ID NO: 1 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image1.png
    727
    732
    media_image1.png
    Greyscale




SEQ ID NO: 6 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image2.png
    729
    736
    media_image2.png
    Greyscale









SEQ ID NO: 9 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image3.png
    721
    744
    media_image3.png
    Greyscale










SEQ ID NO: 11 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image4.png
    724
    734
    media_image4.png
    Greyscale









SEQ ID NO: 14 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image5.png
    728
    730
    media_image5.png
    Greyscale









SEQ ID NO: 20 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image6.png
    723
    732
    media_image6.png
    Greyscale









SEQ ID NO: 22 of the present invention vs. SEQ ID NO: 88 of Lehmann et al.

    PNG
    media_image7.png
    725
    734
    media_image7.png
    Greyscale

Response to Arguments
	Applicant has argued that the 102 rejection is inappropriate because the claims have been amended to recite a polypeptide having at least about 92% identity to the amino acid sequence of SEQ ID NO: 3.  The argument is not convincing because SEQ ID NO: 88 of Lehman et al. is within the scope of variants recited for SEQ ID NOS: 1, 6, 9, 11, 14, 20 and 22 of the present application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-13, 18-20 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,604,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘743 patent recite species within the scope of the claims of the present application.  As shown by the sequence alignments below, SEQ ID NO: 17 of the ‘743 application has 98%, 97% and 91% sequence identity with SEQ ID NOS: 14, 20 and 22, respectively, of the present application and, therefore, SEQ ID NO: 17 is a species within the scope of the variants recited for SEQ ID NOS: 14, 20 and 22.






SEQ ID NO: 14 of the present application (top) vs. SEQ ID NO: 17 of USP 10,604,742 (bottom)

    PNG
    media_image8.png
    555
    725
    media_image8.png
    Greyscale

SEQ ID NO: 20 of the present application (top) vs. SEQ ID NO: 17 of USP 10,604,742 (bottom)

    PNG
    media_image9.png
    555
    738
    media_image9.png
    Greyscale

SEQ ID NO: 22 of the present application (top) vs. SEQ ID NO: 17 of USP 10,604,742 (bottom)

    PNG
    media_image10.png
    553
    729
    media_image10.png
    Greyscale


Claims 1-13, 18-20 and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,947,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘515 patent recite species within the scope of the claims of the present application.  As shown by the sequence alignments below, SEQ ID NO: 25 of the ‘515 application has 97%, 95% and 91% sequence identity with SEQ ID NOS: 14, 20 and 22, respectively, of the present application and, therefore, SEQ ID NO: 25 is a species within the scope of the variants recited for SEQ ID NOS: 14, 20 and 22.


SEQ ID NO: 14 of the present application (top) vs. SEQ ID NO: 25 of USP 10,947,515 (bottom)

    PNG
    media_image11.png
    555
    729
    media_image11.png
    Greyscale

SEQ ID NO: 20 of the present application (top) vs. SEQ ID NO: 25 of USP 10,947,515 (bottom)

    PNG
    media_image12.png
    553
    730
    media_image12.png
    Greyscale

SEQ ID NO: 22 of the present application (top) vs. SEQ ID NO: 25 of USP 10,947,515 (bottom)

    PNG
    media_image13.png
    550
    728
    media_image13.png
    Greyscale


Response to Arguments
Applicant has argued that the Double Patenting rejections are inappropriate because SEQ ID NOS: 17 and 25 have been deleted from the claims of the present application.  The argument is not convincing because, as shown above, SEQ ID NOS: 17 and 25 of the ‘742 and ‘515 patents are species within the scope of variants for SEQ ID NOS: 14, 20 and 22 of the present application claims.

Allowable Subject Matter
Claims 30 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652